         Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KITIPONG RODPRACHA, et al.,
                                                                  14cv02451 (DF)
                                 Plaintiffs,
                                                                  ORDER
                 -against-

 PONGSRI THAI RESTAURANT CORP., et al.,

                                 Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

        On February 11, 2021, the Court ordered Plaintiffs’ counsel, Troy Law, PLLC (“Troy

Law”), to show cause, no later than February 26, 2021, why the Court should not either

(a) dismiss this putative class action for failure to prosecute under Rule 41(b) of the Federal

Rules of Civil Procedure, or (b) at a minimum, make a finding under Rule 23 that Troy Law is

not adequate to represent the interests of a class in this action, either for settlement or trial.

(Dkt. 125.) On February 26, 2021, Aaron B. Schweitzer, Esq. (“Schweitzer”), of Troy Law,

submitted a lengthy letter to the Court (Dkt. 126), arguing that the factors relevant to a

Rule 41(b) determination do not support dismissal, and that Troy Law’s dedication to the case

and, in particular, the efforts and experience of its principal attorney, John Troy, Esq. (“Troy”),

warrant the firm’s appointment as class counsel.

        The Court has reviewed Troy Law’s submission, and, as a preliminary matter, takes issue

with some of the representations made by Schweitzer in his recounting of the procedural history

of this case, or with the way he has tried to “spin” that history. For example, although this point

is fairly minor, it should be noted that, for the three-month period after the parties made their

initial settlement submission, this Court’s Chambers did not, as Schweitzer states, repeatedly
           Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 2 of 7




inform Troy Law, upon inquiry, that this Court had that submission on its “radar” (id., at 2); to

the contrary, when counsel contacted this Court’s Chambers to inquire about the status of the

motion, counsel was informed that the motion was not then pending before this Court, as, at that

time, the parties had not consented to this Court’s jurisdiction, under 28 U.S.C. § 636(c).

       The Court also notes that, although Schweitzer has provided an explanation as to why

both he and Defendants’ counsel were unable to take notes during the conference call held with

the Court on January 31, 2020, he has glossed over the fact that, if, after the conference, he was

unable to recall what was said, then he could have promptly sought a transcript or, if none were

available, requested a follow-up call, so that the settlement papers could then have been modified

and resubmitted in a timely fashion. Instead, Schweitzer said nothing for more than five weeks,

until this Court finally acted to deny the then-pending motion without prejudice. Only then did

Schweitzer seek to raise with the Court that counsel were having trouble remembering what had

transpired at the January conference.

       More generally, this Court has a great deal of difficulty accepting that, following the

Court’s last conference with counsel in September 2020, Troy Law undertook to work on this

case “on a near-constant basis,” as Schweitzer represents. (Dkt. 126, at 4.) 1 The Court notes that

the firm has submitted no attorney time records to back up this assertion, and, with respect to the



       1
         On this point, the Court notes that the sheer number of cases that the firm has chosen to
take on (see Declaration of John Troy, dated Sep. 18, 2019 (Dkt. 115) ¶¶ 8-10 (listing hundreds
of cases filed over the past few years)), coupled with the small size of the firm, make it highly
unlikely that the firm has been able to give “near-constant” attention to any one of its cases, see
Ke v. J R Sushi 2 Inc., No. 19cv7332 (PAE) (BCM), 2021 WL 965037, at *1 (S.D.N.Y. Mar. 15,
2021) (noting that, according to its website, Troy Law employs just three attorneys and yet
handles more than 300 cases, and finding – with specific reference to Troy Law – that “a law
firm which is so overstretched that it has ‘no room’ to attend to basic discovery obligations . . .
cannot adequately represent its [] clients”).


                                                 2
         Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 3 of 7




tasks performed over the five months in question, Schweitzer recites only the following: (1) that

he spent two hours on the case on September 23 (the date of the Court’s last conference);

(2) that, three-and-a-half weeks later, on October 11, he spent three hours revising the proposed

settlement documents; (3) that he finally emailed his revisions to opposing counsel over a week

after that, on October 20; (4) that, after nearly six more weeks, he tried, on November 29, to

solicit comments from opposing counsel by email, but received no response, and similarly

received no response to a voicemail message he left on December 1 and a follow-up email he

sent on December 2; (5) that, after finally speaking with opposing counsel on December 18

(nearly three months after the Court’s conference), and after opposing counsel suggested using a

different form of notice than had previously been submitted, he “radically revised” the proposed

class notice on January 8, 2021, securing opposing counsel’s approval to resubmit the revised

version two weeks after that, on January 25, 2021 (by then, four months after the Court’s

conference); and (6) that he then again “radically revised” the notice, as well as the supporting

memorandum of law on February 2, and continued to review and revise the proposed settlement

papers “through February 17.” (Dkt. 126, at 3-4.) Such sporadic work cannot be fairly

characterized as “near-constant” effort.

       Moreover, the copies of the settlement documents that Schweitzer has attached to his

letter (Dkts. 126-1 through 126-8), “for the sole purpose of showing that [Troy Law] ha[s]

continued to work on them” (Dt. 126, at 4 n.2) do not give the Court added confidence in the

firm. While it is evident that counsel has, in fact, undertaken to make fairly extensive revisions

to the parties’ earlier submissions, the Court questions the judgment displayed by the firm’s

decision to place a number of self-described “draft” documents on the Court’s public Docket.

Not only do the documents presumably reflect settlement-related discussions between the parties,



                                                 3
         Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 4 of 7




but one of the documents (a revised draft notice to the settlement class) is actually a redlined

draft that contains what the Court assumes to be confidential comments by counsel. (See

Dkt. 126-6, at 3 (showing crossed-out section, and stating, in the margin, “I think this is wrong

on its face, and also likely to trip the judge’s ‘it’s too complicated’ alarm. . . .”).)

        Finally, the Court notes that, in his descriptions of the deficiencies in the parties’

settlement papers, Schweitzer has seemingly sought to minimize the significance of the problems

that the Court identified in each set of submissions that the parties made. These problems did not

merely reflect imprecision or imperfection in drafting, but rather errors of both fact and law,

combined with inconsistences and a substantial lack of clarity in the instructions that would have

been provided to members of the FLSA collective and potential members of the Rule 23 class.

        Upon the Court’s review of Schweitzer’s letter, and for the reasons stated herein and in

the Court’s February 11, 2021 Order To Show Cause (familiarity with which is assumed), it is

hereby ORDERED as follows:

        1.        Despite the myriad performance issues of Troy Law that the Court has identified,

it nonetheless finds that, in the totality of the circumstances presented, it would be an unduly

harsh result to dismiss this case under Rule 41(b) for failure to prosecute, and it declines to do so.

In reaching this decision, the Court has given particular weight to the fact that, as Troy Law

argues, less harsh alternatives exist to address those performance issues. (See Dkt. 126, at 6

(arguing that, in lieu of dismissal, this Court could restore this case to the trial calendar or deny

Troy Law’s appointment as class counsel, as “either would relieve the Court of this case being

stalled on its calendar, while not depriving Plaintiffs and the opt-in Plaintiffs of their opportunity

to be heard”).)




                                                    4
         Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 5 of 7




       2.       The Court does find that Troy Law is not adequate to represent the putative class,

either for settlement or trial, precluding class certification for either purpose. See

Fed. R. Civ. P. 23(e), (g). According to Schweitzer, it would be appropriate to appoint Troy Law

class counsel because John Troy, Esq. (the head of the firm) has done “substantial” work on this

case, has “advocated fiercely” for his clients (who still wish to have him serve as their counsel),

and is both “knowledgeable” and “highly experienced in handling complex litigation” like this

multi-plaintiff wage-and-hour case. (Dkt. 126, at 6-7.) These arguments matter little, when, to

the Court’s knowledge, Schweitzer has been the one handling this litigation for at least the last

year and a half, and recently represented to another judge in this District that he “is the lead trial

counsel in all the [Troy Law] cases.” Ke, 2021 WL 965037, at *1. In any event, the Court

shares the broader concern that has been expressed by other judges, in this district and elsewhere,

that, regardless of its professed level of experience in wage-and-hour cases, Troy Law has shown

a tendency towards prejudicial neglect of its clients’ interests. See, e.g., Lin v. Shanghai

Original, Inc., dba Joe’s Shanghai, et al., No. 19-3782, 2021 WL 864711, at *10 (2d Cir. Mar. 9,

2021) (affirming district court’s exercise of discretion in decertifying class based on inadequacy

of Troy Law as class counsel, where the “record [was] replete with counsel’s shortcomings,” and

where Troy Law’s “representation of the class fell woefully short of the skilled and zealous

representation expected of class counsel under Rule 23(g)”); see also Ke, 2021 WL 965037, at

*2 and n.1 (collecting cases where firm was criticized or sanctioned for, inter alia, failing to

comply with court deadlines or rules). Thus, absent a proposal of substituted class counsel, the

Court will no longer consider a Rule 23-based settlement of this action. Nor will it entertain a

motion by Troy Law to certify a class for trial.




                                                   5
         Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 6 of 7




       3.      The Court notes that, in his letter in response to the Order To Show Cause,

Schweitzer indicates that, in December 2020, John Troy made inquiries to see if the law firm of

Outten & Golden, a firm with class-action expertise in employment cases, would be interested in

assuming the role of “co-counsel” in this action. (See Dkt. 126, at 7 (“We would welcome . . .

Outten & Goldens resources towards finally resolving this case.”).) If Troy Law seeks to have

Outten & Golden, or another firm, join it as counsel for Plaintiffs and, in particular, take on the

proposed role of class counsel (either for settlement or trial), then counsel should make that

application through an appropriate submission. Plaintiffs should be aware, however, that the

Court would expect any further submission of a proposed class-action settlement to contain an

affidavit or declaration from new counsel, confirming that it is proposing to serve as class

counsel in overseeing the settlement, that it is qualified to do so, and that it has independently

reviewed the proposed settlement agreement and is prepared to recommend it to the Court for

approval, both in form and substance, including with respect to any attorneys’ fees component.

       4.      Absent further developments, the Court will assume that this case is ready to

proceed to a bench trial (as there has been no jury demand), on the basis of the claims of the

named plaintiffs and those who have opted into the FLSA collective. Joint pretrial submissions,

in accordance with the Court’s Individual Practices, shall be made no later than May 28, 2021.

A final pretrial conference will be held by telephone on June 15, 2021, at 10:00 a.m.; for that

conference, the parties should use the following Toll-Free Number: (877) 411-9748, and Access

Code: 9612281. Trial shall commence on July 14, 2021, and, if any parties will need an

interpreter to testify or to understand the testimony that is given, then the parties will be

responsible for arranging for a certified interpreter to participate in the trial. Although the Court

is hopeful that the pandemic-related restrictions currently in place at the Courthouse will be lifted



                                                   6
         Case 1:14-cv-02451-DCF Document 127 Filed 03/22/21 Page 7 of 7




by the date of trial, it recognizes that the parties will need to know if they should be preparing for

an in-person or a remote trial. Accordingly – and in light of the number of likely participants in

the trial – if the Court’s restrictions on social distancing within the courtrooms are not lifted by

May 28, then the parties may assume that the trial will be held by remote means. For a remote

trial, the parties should select and retain a host vendor, after consultation with the Court’s

Chambers regarding technological options, and a representative of that vendor should plan to

appear at the final pretrial conference on June 15, together with counsel, so that trial logistics

may be addressed.

Dated: New York, New York
       March 22, 2021

                                                       SO ORDERED


                                                       ________________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  7
